Citation Nr: 0124679	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  96-43 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for POEMS Syndrome, with 
multiple myeloma, including as secondary to ionizing 
radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1945 
to August 1949, and from November 1950 to April 1952.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was previously remanded by the Board for further 
development in June 1998.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board initially notes that the issue must be 
recharacterized as set forth above.  The issue was previously 
characterized and developed on appeal as service connection 
for multiple myeloma as secondary to ionizing radiation 
exposure.  

It appears that the veteran only perfected the issue of 
service connection for multiple myeloma.  In June 1996 the RO 
denied service connection for POEMS, multiple myeloma, and a 
disability resulting from asbestos exposure.  In his July 
1996 Notice of Disagreement (NOD), the veteran specified his 
opinion that the June 1996 rating decision "is wrong."  He 
went on to clarify that he was not claiming service 
connection for an asbestos-related disability.  He stated 
that he had put in only one claim: service connection "for 
exposure to ionizing radiation with multiple myeloma as 
secondary to the exposure and POEMS Syndrome."  Thus, he 
appeared to allege that his multiple myeloma had resulted 
from exposure to radiation as well as his POEMS Syndrome.  
The record documents the removal of two tumors from the 
veteran (one from the femur and another from a rib) which 
were described as plasmacytomas.  A plasmacytoma is defined 
as plasma cell dyscrasia as well as a solitary myeloma.  
Multiple plasmacytomas are referred to as multiple myeloma.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1302 (28th edition 
1994).  These plasmacytomas have been referred to as 
manifestations of the veteran's POEMS Syndrome.  

The veteran has submitted medical opinions specifically 
linking POEMS Syndrome to ionizing radiation exposure in 
service.  Further, as noted above, there are multiple 
diagnoses linking the plasmacytomas/multiple myeloma to his 
multi-system disease (POEMS Syndrome).  This raises the 
possibility of service connection for multiple myeloma as 
secondary to POEMS Syndrome, if such a syndrome were found to 
be service connected.  See 38 C.F.R. § 3.310.  Thus, in order 
to decide the issue of service connection for multiple 
myeloma, it must also be determined whether POEMS Syndrome is 
in fact related to service.  Because the issue of service 
connection for POEMS must be considered in order to decide 
the issue of service connection for multiple myeloma, and 
because there is already medical evidence on file 
establishing that multiple myeloma/plasmacytomas are a 
manifestation of POEMS, the Board has concluded that the 
issue on appeal is more aptly characterized as service 
connection for POEMS Syndrome, with multiple myeloma, 
including as secondary to ionizing radiation exposure.  

In light of the above, a remand is required because the issue 
of service connection for POEMS Syndrome has not been fully 
developed.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000); see also Sachs v. Gober, 14 Vet app 175 (2000).  

The Under Secretary for Benefits (USB) has already considered 
the relationship between multiple myeloma and radiation 
exposure; however the issue of the relationship of POEMS to 
inservice radiation exposure has not been addressed by the 
USB.  As a result, a remand is required for referral to the 
USB to address this issue.  38 C.F.R. 3.311(b)(1), (c).  In 
this regard, the Board notes that a dose assessment has 
already been provided, including one for the skin.  38 C.F.R. 
§ 3.311(a).  



The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, this case is remanded for the following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  Thereafter, the issue should be 
referred to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by § 3.311(b)(1).  See Wandel v. 
West, 11 Vet. App. 200, 205 (1998) 
(holding that absent competent evidence 
of radiation exposure, VA is not required 
to forward a claim to the Under Secretary 
for Benefits).  

In particular, the USB is requested to 
determine whether it is either at least 
as likely as not that, or that there is 
no reasonable possibility that, the 
veteran's POEMS Syndrome was secondary to 
in-service radiation exposure.  

If the USB is unable to conclude that it 
was at least as likely as not, or that 
there is no reasonable possibility, that 
the POEMS Syndrome was secondary to 
ionizing radiation exposure, the case 
should then be referred by the Under 
Secretary for Benefits to an outside 
consultant specifically pursuant to 
38 C.F.R. § 3.311(c)(2) and 3.311(d).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the issue 
recharacterized as service connection for 
POEMS Syndrome, with multiple myeloma, as 
secondary to ionizing radiation exposure.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


